DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/25/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 8 is objected to because of the following informalities:  Applicant wrote “includes a third inductor” when It would appear as though Applicant may have meant to write --includes the third inductor-- or --includes a fourth inductor--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, & 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ichikawa (US 2016/0043575).
Ichikawa discloses:
In regard to claim 1: (Original) 
An electrode unit  used in a power transmitting device or a power receiving device in a wireless power transmission system of an electric field coupling method (Figs. 6A & 9 & Pars. [0097] & [0091]), the electrode unit comprising: a first electrode and a second electrode (Fig. 9 Items 16 & 17, or 26 & 27), which are a power transmitting electrode pair (Fig. 9 Items 16 & 17) or a power receiving electrode pair (Fig. 9 Items 26 & 27); and a matching circuit (Fig. 9 Items, 18A and B & C11) to be connected between a power conversion circuit (Fig. 9 Items OSC, TG & Par. [0072]) and the first and second electrodes in the power transmitting device or the power receiving device (Fig. 9 Items 16 & 17, or 26 & 27), wherein: the power conversion circuit includes a first terminal and a second terminal (Fig. 9 Items OSC & TG i.e. as shown), and converts electric power output from a power source into AC power for transmission (Fig. 9 Items OSC, TG & Par. [0072]) and outputs the converted power from the first and second terminals (Fig. 9 Item OSC & Par. [0072] & [0091] i.e. as shown), or converts AC power input to the first and second terminals into another form of electric power to be used by a load (Fig. 9 Items 26 & 27, Tl 20A or 20B and Load) and outputs the converted power (Fig. 9 Items 26 & 27, Tl 20A or 20B and Load i.e. all output converted power); the matching circuit includes: a first inductor (Fig. 9 Item 18A) connected to the first electrode (Fig. 9 Item 16); a second inductor 

In regard to claim 12: (Currently Amended) 
A power transmitting device, comprising: the electrode unit according to 

In regard to claim 13: (Currently Amended) 
A power receiving device, comprising: the electrode unit according to 

In regard to claim 14: (Currently Amended) 
A wireless power transmission system, comprising: the power transmitting device according to claim 12; (Fig. 9 Item 103 i.e. 16 & 17) and a power receiving device (Fig. 9 Item 203) comprising another of the electrode unit (Fig. 9 Items 26 & 27) and another of the power conversion device (Fig. 9 Items 26 & 27, Tl 20A or 20B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa (US 2016/0043575) in view of Matsumoto et al. (US 2017/0310162).


Ichikawa discloses the electrode unit according to claim 1
However Ichikawa is vague in its disclosure of wherein where f1 denotes a frequency of the AC power, Lt1 denotes an inductance value of the first inductor, Lt2 denotes an inductance value of the second inductor, and Page 4 of 8Ct1 denotes a capacitance value of the first capacitor, the frequency f1 is set to a value within a range of 0.5 times to 1.5 times 1/(2rr((Lt1 +Lt2)Ct1)1/2).  
	Matsumoto discloses the known concept of setting a frequency of power output from a power source so as to match up with the resonance frequency of a resonance circuit over a prescribed range (Par. [0031]).
	It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have combined the known wireless power transmission system including the OSC output as disclosed by Ichikawa with the known teaching of setting the output to be as high as possible as taught by Matsumoto as doing so would have yielded the predictable results of making it possible to stably transmit electric power even when a deviation occurs in position (Par. [0031]).  

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa (US 2016/0043575).
In regard to claim 4: (Currently Amended) 
Ichikawa discloses the electrode unit according to 

	It would have been an obvious matter of design choice at the time of filing of the invention to have chosen to design the inductors to contain a difference between the two inductors to be smaller than .4 times the average of the two inductors since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980). 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa (US 2016/0043575).
In regard to claim 5: (Currently Amended) 
Ichikawa discloses the electrode unit according to 
However Ichikawa is vague in its disclosure of wherein when electric power is transferred, where VO denotes an effective value of a voltage of the AC power output from the power conversion circuit or the AC power input to the power conversion circuit and V1 denotes an effective value of a voltage between the first electrode and the second electrode, 2.14<V1/VO<50 is satisfied.  
.   

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa (US 2016/0043575) in view of Matsumoto et al. (US 2017/0310162).

In regard to claim 11. (Currently Amended) 
Ichikawa discloses the electrode unit according to 
However, Ichikawa is vague in its disclosure of wherein the matching circuit includes a series resonance circuit to be connected to the power conversion circuit; and a parallel resonance circuit that is connected to the first and second inductors and magnetically couples to the series resonance circuit.  
	Matsumoto discloses a teaching that a parallel resonance circuit and a series resonance circuit that use a first coil and a second coil constituting a transformer can be provided between a power conversion circuit and an electrode (Fig. 3 Items C1, L1, L2 C2 & Par. [0028]).  
.  
Allowable Subject Matter
Claims 2 & 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and all minor informalities have been corrected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. *Please see attached form PTO-892*.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARMFLASH whose telephone number is (571)270-1434.  The examiner can normally be reached on 8AM-6PM EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



MW
5/7/2021